DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the applicant’s amendment received on 11/17/2020, in response to the Non-final Rejection mailed on 8/19/2020. Claim 21 has been amended to include the recitation “the top section including a flange” as presented earlier in claim 32.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-2010,583,602 and/or in view of Collette as provided above. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims teaches all the subject matter relating to method for manufacturing a container, including blow molding the preform into an intermediate article, and trimming the article to form finished containers, and are therefore, instant claims are anticipated/or obvious (for dependent claims).
For claim 21 and 35, U.S. Patent No. 10,583,602 teaches a method for manufacturing a container, the method comprising the steps of: disposing a preform in a mold, the preform including opposite top and bottom sections, the bottom section being formed from an outer layer, an intermediate layer and an inner layer, the top section being formed from only one layer, the intermediate layer comprising an additive; blow molding the preform into an intermediate article; and trimming the intermediate article to form a finished container (see claim 1).
As for claims 22 -23, see claim 1 of reference application which suggest only the intermediate layer with additive, thus there is no additive for top and some parts of bottom sections. Claims 24-31, and 33-40, see reference claims 2-20, which teaches the additive including intermediate layer consisting of additive, and including additive as oxygen scavenger; wherein the inner/outer layer that forms top section each consist of PET and specific ratio of additive between 0.1 wt to 5. wt% (see claim 5 or12 for additive ratio, claims 8 or 14 for additive type). The remainder of the claims pertains to well-known design option to form preform with or without sprue, or having no portion of the intermediate layer extending through the outer layer when the preform is disposed in the mold. As for claim 41, see claims 1-20 of ref. patent and Collette as discussed above.
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of U.S. Patent No. 10,583,602 and  in view of Slat (US 5,772,056).
Claim 41 requires mounting the flange on to the mold (broadly does not clearly claim whether blowing occurs within the mold). Slat shows mounting flange onto the mold and then blow molding the pre-from (that includes flange) (Fig 6 specifically; the .
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
 I. In response to the rejection under 35 USC 112 (b), the applicant amended claims 26, 27, and has cancelled claim 32. It is noted that the Applicant’s amendment appears to overcome the previous 112 (b) rejection made. 
II. Rejection under 35. U.S.C 103 for claims 21-23, 28-32, 35-37, and 39, made obvious over Collette, USP 5,582,788 in view of Graham Packaging Company. It was mainly argued the neither Collette nor Graham Packaging Company teaches (i) that the top section is formed only one layer and (2) a flange as required in claim 32 as previously presented. 
Examiner’s response: The rejection under Collette, US 5,582,788 in view of Graham Packaging Company, has been withdrawn. 
III. Double Patenting Rejection
The Applicant alleged that claims 21-31, and 33-41 have been held abeyance until the claims are otherwise allowable. 
 The double patenting rejection is maintained until terminal disclaimer is filed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,948,492 (Cargile), US 2011/0303685 (Nakatani et al), and US 2014/0272283 A1 (Swenson).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743